               Case 19-04788-hb                           Doc 5      Filed 09/10/19 Entered 09/10/19 15:52:29                      Desc Main
                                                                     Document      Page 1 of 10
 Fill in this information to identify your case:
 Debtor 1               Chitania A. Frierson                                                                           Check if this is a modified plan, and
                              First Name            Middle Name            Last Name                                   list below the sections of the plan that
                                                                                                                       have been changed.
 Debtor 2
 (Spouse, if filing) First Name       Middle Name            Last Name
 United States Bankruptcy Court for the:          DISTRICT OF SOUTH CAROLINA                                           Pre-confirmation modification
                                                                                                                       Post-confirmation modification
 Case number:
 (If known)




District of South Carolina
Chapter 13 Plan                                                                                                                                          5/19

 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances. Plans that do not comply with the Bankruptcy Code, the
                           Federal Rules of Bankruptcy Procedure, this Court’s local rules, and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. Failure to object may constitute an implied acceptance of and consent to the relief
                           requested in this document.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file a timely objection to
                           confirmation. To determine the deadline to object to this plan, you must consult the Notice of Bankruptcy Case or
                           applicable Notice/Motion served with this plan. The Bankruptcy Court may confirm this plan without further notice if no
                           objection to confirmation is filed. See Bankruptcy Rule 3015. In addition, pursuant to Federal Rule of Bankruptcy Procedure
                           3002, you must file a timely proof of claim in order to be paid under any plan. Confirmation of this plan does not bar a party in
                           interest from objecting to a claim.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included

 1.4          Conduit Mortgage Payments: ongoing mortgage payments made by the trustee                           Included                    Not Included
              through plan, set out in Section 3.1(c) and in Part 8

 Part 2:       Plan Payments and Length of Plan

2.1       The debtor submits to the supervision and control of the trustee all or such portion of future earnings or other future income as is necessary
for the execution of the plan.

Unless all allowed claims (other than long-term claims) are fully paid pursuant to the plan, the debtor will make regular payments to the trustee as
follows:


$1,365.00 per Month for 60 months

Insert additional lines if needed.

The debtor and trustee may stipulate to a higher payment in order to provide adequate funding of the plan without the necessity of a modification to
the plan. The stipulation is effective upon filing with the Court.

Additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                  Case 19-04788-hb                           Doc 5      Filed 09/10/19 Entered 09/10/19 15:52:29                        Desc Main
                                                                        Document      Page 2 of 10
    Debtor                Chitania A. Frierson                                                       Case number


   2.2          Regular payments to the trustee will be made from future income in the following manner:

                Check all that apply:
                         The debtor will make payments pursuant to a payroll deduction order.
                         The debtor will make payments directly to the trustee.
                         Other (specify method of payment):


   2.3 Income tax refunds.
       Check one.
                     The debtor will retain any income tax refunds received during the plan term.

                             The debtor will treat income refunds as follows:


   2.4 Additional payments.
       Check one.
                     None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

    Part 3:      Treatment of Secured Claims

   To receive a distribution from the trustee, a proof of claim, including adequate supporting documentation and filed in compliance with Official Rules
   and Forms, must be filed with the Court. For purposes of plan distribution, a claim shall be treated as provided for in a confirmed plan. However, if a
   claim is treated as secured in a confirmed plan and the affected creditor elects to file an unsecured claim, such claim, unless timely amended, shall be
   treated as unsecured for purposes of plan distribution. Any creditor holding a claim secured by property that is removed from the protection of the
   automatic stay by order, surrender, or through operation of the plan will receive no further distribution from the chapter 13 trustee on account of any
   secured claim. This provision also applies to creditors who may claim an interest in, or lien on, property that is removed from the protection of the
   automatic stay by another lienholder or released to another lienholder, unless the Court orders otherwise, but does not apply if the sole reason for its
   application arises under 11 U.S.C. § 362(c)(3) or (c)(4). Any funds that would have otherwise been paid to a creditor, but pursuant to these
   provisions will not be paid, will be distributed according to the remaining terms of the plan. Any creditor affected by these provisions and who has
   filed a timely proof of claim may file an itemized proof of claim for any unsecured deficiency within a reasonable time after the removal of the
   property from the protection of the automatic stay. Secured creditors that will be paid directly by the debtor may continue sending standard payment
   and escrow notices, payment coupons, or inquiries about insurance, and such action will not be considered a violation of the automatic stay.

   3.1          Maintenance of payments and cure or waiver of default, if any.

                Check all that apply. Only relevant sections need to be reproduced.

                             None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

                             3.1(b) The debtor is in default and will maintain the current contractual installment payments on the secured claims listed below,
                             with any changes required by the applicable contract and noticed in conformity with any applicable rules. The arrearage
                             payments will be disbursed by the trustee, with interest, if any, at the rate stated. The trustee shall pay the arrearage as stated in
                             the creditor’s allowed claim or as otherwise ordered by the Court.

    Name of Creditor              Collateral                                               Estimated amount of        Interest rate on Monthly payment on
                                                                                           arrearage                  arrearage        arrearage
                                                                                                                      (if applicable)
    Guild Mortgage
    Company                       321 Fioli Circle Graniteville, SC                                  $1,124.00                0.00%                              $20.00
                                                                                           Includes amounts                               (or more)
                                                                                           accrued through the
                                                                                           September, 2019

Insert additional claims as needed.


                             3.1(c) The debtor elects to make post-petition mortgage payments to the trustee for payment through the Chapter 13 Plan in
                             accordance with the Operating Order of the Judge assigned to this case and as provided in Section 8.1. In the event of a conflict
                             between this document and the Operating Order, the terms of the Operating Order control.

   District of South Carolina
   Effective May 1, 2019                                                         Chapter 13 Plan                                                    Page 2
   Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               Case 19-04788-hb                           Doc 5      Filed 09/10/19 Entered 09/10/19 15:52:29                       Desc Main
                                                                     Document      Page 3 of 10
 Debtor                Chitania A. Frierson                                                       Case number


                          3.1(d) The debtor proposes to engage in loss mitigation efforts with         according to the applicable guidelines or procedures
                          of the Judge assigned to this case. Refer to section 8.1 for any nonstandard provisions, if applicable.

                          Insert additional claims as needed
                          3.1(e) Other. A secured claim is treated as set forth in section 8.1. This provision will be effective only if the applicable box in
                          Section 1.3 of this plan is checked and a treatment is provided in Section 8.1.

                           Insert additional claims as needed

3.2          Request for valuation of security and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Other secured claims excluded from 11 U.S.C. § 506 and not otherwise addressed herein.

             Check one.
                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                     The claims listed below are being paid in full without valuation or lien avoidance.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor, as specified below. Unless there is a non-filing co-debtor who continues to owe an
                          obligation secured by the lien, any secured creditor paid the allowed secured claim provided for by this plan shall satisfy its liens
                          at the earliest of the time required by applicable state law, order of this Court, or upon completion of the payment of its allowed
                          secured claim in this case.

 Name of Creditor                   Collateral                              Estimated amount of claim Interest rate            Estimated monthly payment
                                                                                                                               to creditor

 Bridgecrest Credit
 C.                                 Chev.                                               $30,573.00                 6.25%                                  $595.00
                                                                                                                               (or more)

                                                                                                                               Disbursed by:
                                                                                                                                  Trustee
                                                                                                                                  Debtor
 SRP Federal
 Credit Union                        BMW                                                $23,942.00                 6.25%                                  $466.00
                                                                                                                               (or more)

                                                                                                                               Disbursed by:
                                                                                                                                  Trustee
                                                                                                                                  Debtor

Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
                     The debtor elects to surrender the collateral that secures the claim of the creditor listed below. The debtor requests that upon
                     confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301
                     be terminated in all respects. A copy of this plan must be served on all co-debtors. Any creditor who has filed a timely proof of
                     claim may file an amended proof of claim itemizing the deficiency resulting from the disposition of the collateral within a
                     reasonable time after the surrender of the property. Any such amended claim, if allowed, will be treated in Part 5.1 below.

 Name of Creditor                                                                Collateral
District of South Carolina
Effective May 1, 2019                                                         Chapter 13 Plan                                                    Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               Case 19-04788-hb                           Doc 5      Filed 09/10/19 Entered 09/10/19 15:52:29                          Desc Main
                                                                     Document      Page 4 of 10
 Debtor                Chitania A. Frierson                                                          Case number

 Name of Creditor                                                                   Collateral
 American Credit Acceptance                                                         Chev.

Insert additional claims as needed.


 Part 4:      Treatment of Fees and Priority Claims

4.1       General
The debtor shall pay all post-petition priority obligations, including but not limited to taxes and post-petition domestic support, and pay regular
payments on assumed executory contracts or leases, directly to the holder of the claim as the obligations come due, unless otherwise ordered by the
Court. Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
without postpetition interest.

4.2          Trustee’s fees

Trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney's fees.

             a.            The debtor and the debtor’s attorney have agreed to an attorney’s fee for the services identified in the Rule 2016(b) disclosure
                           statement filed in this case. Fees entitled to be paid through the plan and any supplemental fees as approved by the Court shall be
                           disbursed by the trustee as follows: Following confirmation of the plan and unless the Court orders otherwise, the trustee shall
                           disburse a dollar amount consistent with the Judge’s guidelines to the attorney from the initial disbursement. Thereafter, the
                           balance of the attorney’s compensation as allowed by the Court shall be paid, to the extent then due, with all funds remaining
                           each month after payment of trustee fees, allowed secured claims and pre-petition arrearages on domestic support obligations. In
                           instances where an attorney assumes representation in a pending pro se case and a plan is confirmed, a separate order may be
                           entered by the Court, without further notice, which allows for the payment of a portion of the attorney’s fees in advance of
                           payments to creditors.

             b.            If, as an alternative to the above treatment, the debtor’s attorney has received a retainer and cost advance and agreed to file fee
                           applications for compensation and expenses in this case pursuant to 11 U.S.C. § 330, the retainer and cost advance shall be held
                           in trust until fees and expense reimbursements are approved by the Court. Prior to the filing of this case, the attorney has
                           received $         and for plan confirmation purposes only, the fees and expenses of counsel are estimated at $       or less.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.



             The trustee shall pay all allowed pre-petition 11 U.S.C. § 507 priority claims, other than domestic support obligations treated below, on a
             pro rata basis. If funds are available, the trustee is authorized to pay any allowed priority claim without further amendment of the plan.

             Check box below if there is a Domestic Support Obligation.


                          Domestic Support Claims. 11 U.S.C. § 507(a)(1):

                           a.           Pre-petition arrearages. The trustee shall pay the pre-petition domestic support obligation arrearage to (state name of
                                        DSO recipient), at the rate of $       or more per month until the balance, without interest, is paid in full. Add
                                        additional creditors as needed.

                           b.           The debtor shall pay all post-petition domestic support obligations as defined in 11 U.S.C. § 101(14A) on a timely basis
                                        directly to the creditor.

                           c.           Any party entitled to collect child support or alimony under applicable non-bankruptcy law may collect those
                                        obligations from property that is not property of the estate or with respect to the withholding of income that is property
                                        of the estate or property of the debtor for payment of a domestic support obligation under a judicial or administrative
                                        order or a statute.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
District of South Carolina
Effective May 1, 2019                                                            Chapter 13 Plan                                                   Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
               Case 19-04788-hb                           Doc 5      Filed 09/10/19 Entered 09/10/19 15:52:29                    Desc Main
                                                                     Document      Page 5 of 10
 Debtor                Chitania A. Frierson                                                     Case number

                          None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified. Check one

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata by the trustee to the extent that funds are
             available after payment of all other allowed claims.

                The debtor estimates payments of less than 100% of claims.
                The debtor proposes payment of 100% of claims.
                The debtor proposes payment of 100% of claims plus interest at the rate of %.




5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor as stated below:
      Check the applicable box:

              Upon confirmation of the plan, property of the estate will remain property of the estate, but possession of property of the estate shall
              remain with the debtor. The chapter 13 trustee shall have no responsibility regarding the use or maintenance of property of the estate.
              The debtor is responsible for protecting the estate from any liability resulting from operation of a business by the debtor. Nothing in the
              plan is intended to waive or affect adversely any rights of the debtor, the trustee, or party with respect to any causes of action owned by
              the debtor.

              Other. The debtor is proposing a non-standard provision for vesting, which is set forth in section 8.1. This provision will be effective
              only if the applicable box in Section 1.3 of this plan is checked and a proposal for vesting is provided in Section 8.1.

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

 Part 9:      Signatures:

9.1          Signatures of debtor and debtor attorney

             The debtor and the attorney for the debtor, if any, must sign below.

 X      /s/Chitania A. Frierson                                                X

District of South Carolina
Effective May 1, 2019                                                         Chapter 13 Plan                                                Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
               Case 19-04788-hb                           Doc 5      Filed 09/10/19 Entered 09/10/19 15:52:29          Desc Main
                                                                     Document      Page 6 of 10
 Debtor                Chitania A. Frierson                                                         Case number

       Chitania A. Frierson                                                           Signature of Debtor 2
       Signature of Debtor 1

       Executed on            September 10, 2019                                      Executed on

 X     /s/Lee Ringler                                                          Date     September 10, 2019
       Lee Ringler ID#4796
       Signature of Attorney for debtor DCID#

By filing this document, the debtor, if not represented by an attorney, or the debtor and the attorney for the debtor certify(ies) that this
Chapter 13 plan contains no nonstandard provision other than those set out in Part 8.




District of South Carolina
Effective May 1, 2019                                                         Chapter 13 Plan                                      Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
    Case 19-04788-hb   Doc 5   Filed 09/10/19 Entered 09/10/19 15:52:29   Desc Main
                               Document      Page 7 of 10

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        AARGON AGENCY, INC.
                        8668 SPRING MOUNTAIN ROAD
                        LAS VEGAS NV 89117-4113


                        AIKEN REGIONAL MEDICAL CENTERS
                        3075 E. IMPERIAL HWY. STE. 200
                        BREA CA 92821


                        AMERICAN CREDIT ACCEPTANCE
                        961 E. MAIN ST., 2ND FLOOR
                        ATTN:MANAGINGOFFICER/AGENT
                        SPARTANBURG SC 29302


                        AMERICAN EXPRESS
                        POST OFFICE BOX 981537
                        EL PASO TX 79998


                        BALANCE CREDIT
                        POB 4356, DEPT. 1557
                        HOUSTON TX 77210


                        BRIDGECREST CREDIT C.
                        C/O DT CREDIT CORP.
                        POB 29018
                        PHOENIX AZ 85038-9018


                        CAPITAL ONE
                        POST OFFICE BOX 30285
                        SALT LAKE CITY UT 84130-0285


                        CB INDIGO
                        POB 4499
                        BEAVERTON OR 97076


                        COMENITY BANK/NWYRK&CO
                        POB 182125
                        COLUMBUS OH 43218-2125


                        COMENITY BANK/VCTRSSEC
                        POB 182125
                        COLUMBUS OH 43218-2125


                        COMENITY BANK/VENUS CREDI
                        POB 182125
                        COLUMBUS OH 43218-2125
Case 19-04788-hb   Doc 5   Filed 09/10/19 Entered 09/10/19 15:52:29   Desc Main
                           Document      Page 8 of 10


                    CREDIT ONE BANK
                    POST OFFICE BOX 98872
                    LAS VEGAS NV 89193-8872


                    DAVID FAIRCLOTH, DDS
                    1222 GEORGE C. WILSON DR.
                    AUGUSTA GA 30909


                    DOCTORS HOSPITAL
                    POB 740771
                    CINCINNATI OH 45274-0771


                    GEORGIA DEPARTMENT OF REVENUE
                    COMPLIANCE DIV., BANKR. SECTION
                    1800 CENTURY BLVD. NE, STE. 17200
                    ATLANTA GA 30345-3205


                    GUILD MORTGAGE COMPANY
                    5898 COPLEY DRIVE, 4TH FLR.
                    SAN DIEGO CA 92111


                    LCA SERVICES
                    POST OFFICE BOX 15519
                    SAVANNAH GA 31416-2219


                    NAVY FEDERAL CREDIT UNION
                    POST OFFICE BOX 3700
                    MERRIFIELD VA 22119


                    ONEMAIN FINANCIAL
                    POB 1010
                    EVANSVILLE IN 47706


                    ONLINE INFORMATION SERVICES
                    POB 1489
                    WINTERVILLE NC 28590


                    PROGRESSIVE LEASING
                    10619 SOUTH JORDAN GATEWAY,STE. 100
                    SOUTH JORDAN UT 84095


                    SMART SALES & LEASING
                    3220 WEST MAIN ST., STE. 200
                    RAPID CITY SD 57702
Case 19-04788-hb   Doc 5   Filed 09/10/19 Entered 09/10/19 15:52:29   Desc Main
                           Document      Page 9 of 10


                    SOUTH CAROLINA FEDERAL CREDIT UNION
                    POB 728
                    COLUMBIA SC 29202-0726


                    SOUTH CAROLINA STATE CRED. UN.
                    800 HUGER STREET
                    POST OFFICE BOX 726
                    COLUMBIA SC 29202


                    SRP FEDERAL CREDIT UNION
                    POST OFFICE BOX 6730
                    NORTH AUGUSTA SC 29861


                    STEPHEN FRIERSON
                    321 FIOLI CIRCLE
                    GRANITEVILLE SC 29829


                    SYNCB/CARE CREDIT
                    POB 965036
                    ORLANDO FL 32896


                    U.S. ATTORNEY FOR S.C.
                    1441 MAIN STREET, SUITE 500
                    ATTN: J. DOUGLAS BARNETT
                    COLUMBIA SC 29201


                    U.S. DEPT. OF EDUCATION
                    CLAIMS UNIT
                    POB 8973
                    MADISON WI 53708-8973


                    U.S. DEPT. OF HUD
                    NATIONAL SERVICING CENTER
                    301 NW 6TH ST., STE. 200
                    OKLAHOMA CITY OK 73102


                    UNIVERSITY HEALTH CARE SYSTEM
                    COLLECTIONS DIVISION
                    620 13TH STREET
                    AUGUSTA GA 30901-1008


                    WEBBANK/FINGERHUT
                    6250 RIDGEWOOD ROAD
                    SAINT CLOUD MN 56303
              Case 19-04788-hb                       Doc 5           Filed 09/10/19 Entered 09/10/19 15:52:29            Desc Main
                                                                     Document      Page 10 of 10

                                                               United States Bankruptcy Court
                                                                       District of South Carolina
 In re      Chitania A. Frierson                                                                         Case No.
                                                                                  Debtor(s)              Chapter    13



                                                                     CERTIFICATE OF SERVICE
I hereby certify that on September 10, 2019, a copy of Chapter 13 Plan was served electronically or by regular
United States mail to all interested parties, the Trustee and all creditors listed below.

 Mailing matrix



                                                                                /s/ Lee Ringler
                                                                                Lee Ringler ID#4796
                                                                                Lee Ringler
                                                                                SUITE 200
                                                                                808 GREENE STREET
                                                                                AUGUSTA, GA 30901
                                                                                706-724-4000Fax:706-724-1644
                                                                                lringler@leeringler.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
